Citation Nr: 0025978	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Posttraumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral knee 
disabilities.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back strain and left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 17, 1991 to 
April 1, 1991.  He also served on active duty for training 
(ACDUTRA) from August 1989 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the benefits sought on appeal.  Although 
that rating determination also addressed additional claims, 
in July 1997, the veteran clarified that the issues set forth 
on the first page of this decision were those that were being 
appealed.


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of PTSD. 

2.  The veteran's hypertension preexisted active duty, and 
the record does not contain medical evidence demonstrating 
that the condition was aggravated during active service or 
was otherwise associated with service.

3.  The claims file does not include medical evidence of a 
nexus between any bilateral knee disability and the veteran's 
military service. 

4.  The claims file includes a medical diagnosis of sinusitis 
and medical evidence of a nexus to the veteran's active 
military service.

5.  The claims file does not include medical evidence of a 
right wrist disability.

6.  By an unappealed rating decision in August 1990, the RO 
denied entitlement to service connection for residuals of a 
back injury and for residuals of a left wrist injury.  

7.  Evidence associated with the claims file subsequent to an 
August 1990 RO decision denying the veteran entitlement to 
service connection for residuals of a back injury and for 
residuals of a left wrist injury is cumulative and redundant, 
bears directly but not substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claims.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for sinusitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran's claim of entitlement to service connection 
for a right wrist disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The August 1990 RO denial of entitlement to service 
connection for a low back disability and a left wrist 
disability is final.  38 U.S.C.A. § 7105 (West 1991).

6.  Evidence received subsequent to the August 1990 decision 
is not new and material, and the veteran's claims of 
entitlement to service connection for low back and left wrist 
disabilities are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353 (1998).

The veteran's service medical records, to include time in 
reserve and active duty, do not contain complaint, diagnosis 
or treatment of PTSD or any other mental illness.  The Board 
also observes that the veteran was diagnosed with major 
depression in VA psychiatric outpatient treatment records 
covering the period from April 1996 to September 1996.  Post 
service, the veteran was also diagnosed with "Rule out 
PTSD" or "? PTSD" on several occasions.  However, the 
veteran was not diagnosed with PTSD in those records.  In 
August 1996, the veteran was diagnosed with adjustment 
disorder.  The Board also notes that the veteran underwent a 
private psychiatric examination in November 1996.  He was 
diagnosed with major depression disorder with psychotic 
features.  In this case, the record does not include a 
diagnosis of PTSD and, thus, the claim is not well grounded.  
Entitlement to service connection is not established.

B.  Hypertension

With respect to the claim of entitlement to service 
connection for hypertension, applicable law provides that 
veterans are presumed to have entered active service in sound 
condition as to their health except for defects noted at the 
time of examination for entrance into service.  38 U.S.C.A. § 
1111 (West 1991); See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The law provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  

The Board notes initially that hypertension was not diagnosed 
on entrance onto active duty for training (ACDUTRA).  
Likewise, the record does not demonstrate that the condition 
manifested during ACDUTRA.  It is significant that 
hypertension was first manifested and diagnosed in May 1990, 
a few months after the appellant's ACDUTRA and before his 
active duty tour of duty.  His sitting blood pressure at that 
time was 142/106.  Recumbent blood pressure was 140/102 and 
standing blood pressure was 142/108.

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Before becoming entitled to "status" as a claimant for VA 
benefits, an appellant has first to demonstrate by a 
preponderance of the evidence (1) that he or she was a 
"veteran," or (2) "veteran" status for the person upon 
whose military service the claim for VA benefits is 
predicated.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Only after predicate status is established does a 
claimant become entitled to VA benefits.  See Laruan v. West, 
11 Vet. App. 80, 84 (1998).  An individual who has served 
only on active duty for training must establish a service 
connected disability in order to achieve veteran status and 
to be entitled to compensation.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Applicable statutes and regulations 
provide that for an individual to receive disability 
compensation for an injury or disease incurred on active duty 
for training, the disability must occur or be aggravated 
during the active duty for training.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  The statutory presumptions do 
not apply to an individual serving on active duty for 
training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); Paulson, at 469- 70.  

Thus, inasmuch as hypertension did not manifest during 
ACDUTRA and entitlement to service connection was not 
otherwise established, the claimant is not entitled to 
service connection on a direct basis.  Moreover, since 
hypertension manifested after ACDUTRA and because the 
presumptions accorded active duty service persons are 
inapplicable, the claimant would not be entitled to service 
connection for hypertension on a presumptive basis vis-à-vis  
his period of ACDUTRA.

As the veteran was diagnosed with veteran with hypertension 
in 1990, hypertension clearly and unmistakably preexisted the 
subsequent period of active service.  See Crowe v. Brown, 7 
Vet. App. 238, 245-46 (1994).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Nonetheless, there is no showing of hypertension in the 
nearly three months the veteran spent on active duty in 
January 1991 to April 1991.  The claims file does not contain 
an entrance examination for that period of active duty, but 
service medical records do not show hypertension during the 
period.  Hence, the service records do not reflect any 
worsening of hypertension during active service.  Thus, 
entitlement to service connection on the basis of aggravation 
of a pre-existing condition is not warranted.

C.  Bilateral Knee Disabilities

The veteran's enlistment examination in June 1989 showed a 
burn scar to the right leg.  Service medical records indicate 
that the veteran complained of pain while marching in 
September 1989.  Examination revealed an old burn wound on 
the right knee extending from the proximal thigh to posterior 
and medial aspect of the knee.  X-rays in October 1989 
revealed normal knees.  

The claims file contains no complaints findings, diagnoses or 
treatment for the knees during the veteran's active duty in 
January 1991 to April 1991.

An examination in June 1993 noted the veteran's burn of the 
right leg and thigh, but no knee problems were discussed.

Some years later, in May 1996, the veteran presented to the 
San Antonio Medical Associates complaining of leg problems.  
The veteran reported that he had chronic tendonitis in the 
left knee and that his right leg was a problem due to an old 
burn injury that occurred when he was nine years old.  
Because of the extensive burning, he required skin grafting 
and tendon releases.  The veteran reported that he still had 
pain in this area and that, because of the way it was put 
back together, it caused him to limp.  The physician found 
that the veteran did have signs of chronic tendonitis in his 
knees and did have surgical grafting scars causing a limp. 

In July 1996, the veteran underwent a VA examination.  At 
that time, he complained of pain in both knees on standing 
for a long period of time or during activities like climbing 
stairs.  There was no swelling or deformity of the joints in 
either the upper or lower extremity and no knee diagnosis was 
offered at that time.  The veteran was not diagnosed with any 
knee disability at that time.  X-rays taken in August 1996 
demonstrated no significant abnormality.

Assuming, without deciding, that a presumption of soundness 
vis-à-vis the knees would pertain, the record clearly and 
unmistakably demonstrates that the veteran sustained a knee 
injury prior to his active duty and the record does not show 
that the knee condition underwent any increase in severity 
during active service.  Thus, entitlement to service 
connection on the basis of aggravation of a pre-existing 
condition is not warranted.

The veteran contends that his bilateral knee disability is 
related to service and should thus be service connected.  
There is no medical evidence of a link between the veteran's 
diagnosed knee disorder and service.  Where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App.  134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the records does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause of the bilateral knee disorder, his lay statements 
alone cannot serve as a sufficient predicate upon which to 
find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App.  379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Inasmuch as 
no medical provider has associated the knee complaints to 
service, the claim is not well grounded and the claim must be 
denied.  

D.  Sinusitis

The evidence relating the veteran's continuing difficulties 
with sinusitis is quite extensive.  The Board has considered 
private and VA records in connection with the claim.  Service 
medical records show that the veteran was diagnosed with 
pharyngitis in February 1991.  While in the reserves, service 
records also show a diagnosis of asthma, mild in December 
1993 and that he received a diagnosis of acute bronchitis in 
January 1994.  In a June 1993 report of medical history 
recorded at Kelly Air Force Base, the veteran reported 
seasonal congestion.  Numerous records also reference asthma 
since childhood.  He was also noted to have sinusitis and an 
upper respiratory infection in January 1995.

In the time period from 1995 to 1998, the veteran sought 
treatment for asthma and sinusitis at VA facilities and at 
private facilities.  The Board observes that the veteran was 
diagnosed with recurrent polyps as early as January 1995 and 
that he continued to have recurrent polyps even after a nasal 
polypectomy performed in January 1995.  Records from 
University Health Systems also reveal diagnoses of 
pansinusitis, chronic frontal sinusitis and asthma in 
February through April 1996.  

The veteran underwent a VA examination in July 1996 that 
provided a history of sinusitis but no diagnoses were 
indicated.  Records from Dr. Campbell from 1997 document 
ongoing complaints of pressure in the veteran's forehead and 
around the temple area.   

In January 1999, Marshall D. Nathan, M. D., a private 
physician, wrote the veteran's congressman about the 
veteran's medical condition.  He noted that the veteran was 
in excellent health prior to Desert Storm, but that since 
then the veteran had had multiple problems.  The doctor then 
noted that he dealt with the veteran's chronic sinusitis.  He 
indicated that the veteran had undergone five prior sinus 
operations due to chronic sinusitis with polyps.  The doctor 
concluded that these sinus problems were more likely than not 
directly related to his exposures at Desert Storm, and he 
indicated that the veteran's problems were ongoing.  

Based primarily on the January 1999 letter from Dr. Nathan, 
the veteran has presented a well- grounded claim of service 
connection for sinusitis.  It is unclear, however, whether 
the claims file in its entirety has been reviewed or whether 
a complete medical history was available prior to generating 
that correspondence.  Moreover, the Board observes that 
veteran's nasal condition has also been variously diagnosed.  
Thus, additional development as set forth in the remand below 
is required.

E.  Right Wrist

The medical records associated with the claimant's ACDUTRA 
service in 1989-1990 indicate that the veteran complained of 
sharp pain in his wrist joints with swelling wrists in 
January 1990.  Wrists were painful to palpation but the 
appellant could perform full range of motion.  Diagnosis was 
rule out osteogenic changes bilaterally.  X-rays afforded 
later that month reported no significant abnormality.  At a 
VA examination in May 1990, there were no complaints, 
treatment, findings or diagnoses relating to the right wrist.

Pertinent evidence submitted since that prior denial includes 
May 1996 records from San Antonio Medical Associates, a March 
1998 statement from the veteran and July and August 1998 VA 
treatment records.  Records from the San Antonio Medical 
Associates shows that the veteran reported that both of his 
wrists hurt and that this bilateral wrist disorder limited 
his ability to type and lift heavy objects.  There was no 
diagnosis offered in these records.

In March 1998 the veteran wrote the RO and indicated that 
both his right and left wrist were injured during training in 
1989 or 1990.  However, while he indicated that his left 
wrist still swells as a residual of that injury, there were 
no complaints or findings as to residuals relating to the 
right wrist. 

Other treatment records do not show any diagnoses or 
assessments as to a right wrist disability.

The Board observes the fact that the claims file does not 
appear to include any medical diagnosis of current right 
wrist disability.  Despite attempts by medical personnel to 
ascertain the nature of the right wrist complaints, the only 
reported diagnosis is pain.  In this regard, the Court has 
held that pain alone, without a diagnosed identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999) (c).  Without 
a medical diagnosis of current chronic disability, the claim 
is not well-grounded.  Caluza.

II.  New and Material Evidence

The veteran also asserts that he is entitled to service 
connection for a low back disorder and a left wrist disorder.  
The Board notes that the veteran indicates that he sustained 
these injuries while at Keesler Air Force Base while on 
ACDUTRA.  However, these exact claims were previously 
considered and denied by the RO.  By an unappealed rating 
decision dated in August 1990, the RO denied the veteran's 
claims noting that although the veteran had some back and 
wrist complaints during ACDUTRA, such complaints were 
considered acute conditions, resolving, without residual 
disability anticipated.

The veteran was notified of that determination, but he did 
not file a timely notice of disagreement.  The August 1990 
decision thus became final.  38 U.S.C.A. § 7105(c).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step 
is to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Pertinent evidence submitted since that August 1990 rating 
decision primarily includes a May 1996 report from San 
Antonio Medical Associates, a June 1996 report from Bexar 
County Hospital, a July 1996 VA examination report, an August 
1996 VA hospitalization discharge report, January and October 
1996 reports from University Health Systems, a statement from 
the veteran dated March 1998 and VA outpatient treatment 
records dated September 1998.

The records from San Antonio Medical Associates show that the 
veteran provided a history of low back pain, but produced no 
diagnosis of an identifiable underlying malady or condition.  
At the Bexar County Hospital, the veteran was diagnosed with 
chronic low back pain.  The veteran again reported low back 
pain at the VA examination in July 1996, but no diagnosis was 
provided at that time.  In August 1996, when the veteran was 
discharged from the VA hospital, he was noted to have chronic 
low back pain.

Reports from University Health Systems also show complaints 
of low back pain. In March 1998, the veteran stated that he 
was diagnosed with having weak back problems while in service 
in 1990 and that he was given back therapy and drugs, but 
that he still had chronic back pain.  Finally, the 1998 VA 
outpatient reports also showed low back pain.

As noted above, in March 1998 the veteran wrote the RO and 
indicated that his left wrist was injured during training in 
1989 or 1990.  He indicated that his left wrist still swells 
as a residual of that injury.  VA treatment records show that 
the veteran sought outpatient treatment at the VA in July 
1998 when he had swelling to his left wrist for four days due 
to an old injury.  X-rays of the left wrist taken the next 
month show no fracture, dislocation or osseous or joint 
abnormality.  Further, the Board observes that there was no 
left wrist disorder diagnosed upon his discharge from VA 
hospital in August 1998.

The evidence submitted since the prior denial is new in that 
it was not previously physically of record.  It also bears 
directly and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant, but 
by itself or in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the case.  As noted 
above, pain alone, without a diagnosed identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez.  Thus, the evidence does not demonstrate the 
presence of a low back or left wrist disability related to 
service.  Accordingly, the evidence does not fit the criteria 
for new and material evidence.  In the absence of new and 
material evidence, it is the decision of the Board that the 
veteran's claim cannot be reopened or reconsidered at this 
time.

Conclusion 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for sinusitis and, to that 
extent, the appeal is allowed.

Entitlement to service connection for a right wrist disorder 
is denied. 

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a left wrist 
disorder is not reopened.



REMAND

As indicated above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for sinusitis.  As 
such, a duty to assist arises.  This claim requires further 
development as described below.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded a VA 
examination to determine the etiology of 
the veteran's sinusitis.  The claims 
folder should be made available to the 
examiner for review before completion of 
the examination report.  The examiner 
should address Dr. Nathan's January 1999 
letter and provide an opinion whether it 
is at least as likely as not symptoms 
reported and diagnosed during active duty 
represented the onset of sinusitis  
diagnosed after service.  The rationale 
for the opinion should be set forth.  

Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Veterans Law Judge
                                            Board of 
Veterans' Appeals



 
- 17 -


- 16 -


